     Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 1 of 17 Page ID #:437




 1   Mark J. Werksman, Es_g. (State Bar No. 120767)
     Kellx C. Quinn, Esq. ~Slate Bar No. 197697)
 2   Elizabeth Littlej Esg!_ State Bar No. 307944)
     WERKSMAN ACK ON & QUINN LLP
 3   888 West Sixth Street, Fourth Floor
     Los Angeles, California 9001 7
 4   Telephone: (213) 688-0460
     Facsimile: (213) 624-1942
 5   Email: mwerksman@werksmanjackson.com
 6   Attorney~ for Defendant
     Vasken-Kenneth Gourdikian
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,             ) CASE NO.   CR 18-104-SVW
12               Plaintiff,                ) DEFENDANT V ASKEN KENNETH
          v.                               ) GOURDIKIAN'S REPLY TO
13                                         )
     VASKEN KENNETH GOURDIKIAN, ) GOVERNMENT'S SENTENCING
14                                RESPONSE
             Defendant.         )
15
                                )
16                              )
17
                                )

18
     ----~----)
19

20

21

22
23

24

25

26
27

28
     Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 2 of 17 Page ID #:438



                                          TABLE OF CONTENTS
                                                                                                           PAGE(S)
 2

 3   I.    ARGUMENT .................................................................................................. 3
 4         A.       THE GOVERNMENT REPEATEDLY CONFUSES THE PRE-
                    BOOKER STANDARD FORA DEPARTURE WITH THE LAW
 5                  GOVERNING VARIANCES UNDER 18 U.S.C. § 3553(a) .............. 3
 6                  1.       A CONSIDERATION OF DEFENDANT'S
                             EDUCATION, CAREER, CHARITABLE WORKS,
 7                           CIVIC ENGAGEMENT AND LOW RISK OF
                             RECIDIVISM SUPPORTS THE IMPOSITION OF
 8                           A NON-CUSTODIAL SENTENCE .......................................... 3
 9                  2.       THE FACT THAT MR. GOURDIKIAN IS UNLIKELY
                             TO RECIDIVATE SUPPORTS A DOWNWARD
10                           VARIANCE UNDER 18 U.S.C. § 3553(a)(2)(C) .................... .
11                  3.       CONSIDERATION OF THE IMPACT OF
                             INCARCERATION ON DEFENDANT'S FAMILY
12                           WARRANTS THE IMPOSITION OF A SENTENCE
                             THAT INCLUDES A CUSTODIAL TERM OF 30
13                           MONTHS ................................................................................... 8
14         B.       THE NATURE AND CIRCUMSTANCES OF THE OFFENSE
                    DO NOT WARRANT A CUSTODIAL SENTENCE OF 30
15                  MONTHS ............................................................................................ .
16                  1.       THE INDIVIDUAL FIREMARM TRANSACTIONS WERE
                             OTHERWISE LAWFUL ......................................................... 1
17
                    2.       PRIVATE PARTY TRANSACTIONS ARE NOT
18                           UNREGULATED IN CALIFORNIA ...................................... 1
19                  3.       THE ABUSE OF TRUST IN THE INSTANT CASE ............. 11
20                  4.       MCGOWAN IS NOT ANALOGOUS TO THE INSTANT
                             CASE ........................................................................................ 11
21
     II.   CONCLUSION ............................................................................................. 15
22

23

24

25

26

27

28



                                                              i
      Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 3 of 17 Page ID #:439



                                             TABLE OF AUTHORITIES
                                                                                                                   PAGE(S)
 2


 3   SUPREME COURT CASES
 4   Gall v. United States
            552 u.s ................................................................................................... passi
 5


 6   Kimbr5~~'1Y.'s~~~~~.~.~~~~~~···················································································· 3,
 7   Koon v. United States
              6 U.S. 81 ......................................................................................................... .
 8
     Thurston v. United States
 9         543 U.S. 1097 ............................................................................................... 4,5
10   United States v. Booker
           543 U.S. 220 ................................................................................................... .
11
     FEDERAL CASES
12
     United States v. Anderson
13         603 Fed.Appx. 365 ......................................................................................... .
14   United States v. Carper
           659 F.3d 923 ................................................................................................... 8
15
     United States v. Cox
16         796 F.Supp.2d 221 .......................................................................................... 8
11   United States v. McGowan
           No. 12-207 (C.A. E.D. 2016) ................................................................... 12,13
18
     United States v. Morken
19         133 F.3d 628 ................................................................................................ 4,5
20   United States v. Schroeder
           563 F.3d 746 ................................................................................................... 8
21
     United States v. Thurston
22         3 5 8 F. 3 d 51 ...................................................................................... ·............ ..
23   United States v. Tomko
              582 F.3d 558 ................................................................................................... 5
24
     United States v. Working
25         287 F.3d 801 .................................................................................................. .
26   FEDERAL STATUTES
21   18 U.S.C. § 922 (a) (1) (A) ..................................................................................... ..
28   18 U.S.C. § 3553 .............................................................................................. passi


                                                                   ii
     Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 4 of 17 Page ID #:440




 1   Mark J. Werksman, Esg. (State Bar No. 120767)
     Kellx C. Ouinn, Esq. ~State Bar No. 197697)
 2   Elizabeth Littlej Esg._ State Bar No. 307944)
     WERKSMAN ACK ON & OUINN LLP
 3   888 West Sixth Street, Fourth Floor
     Los Angeles,. California 9001 7
 4   Telephone: (213) 688-0460
     Facsimile: (213) 624-1942
 5   Email: mwerksman@werksmanjackson.com
 6   Attorney~ for Defendant
     Vasken -Kenneth Gourdikian
 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,            ) CASE NO.     CR 18-104-SVW
12               Plaintiff,      ) DEFENDANT V ASKEN KENNETH
13
          v.                     ) GOURDIKIAN'S REPLY TO
     V ASKEN KENNETH GOURDIKIAN, ~ GOVERNMENT'S SENTENCING
14            Defendant.         ) RESPONSE
15                                        )
16                                        )
17
                                          )
     ~~~~~~~~-)
18

19   TO THE HONORABLE STEPHEN V. WILSON, UNITED STATES
20   DISTRICT JUDGE, AND TO ASSISTANT UNTED STATES ATTORNEY
     ELIZA FERNANDEZ:
21

22         Defendant, Vasken Kenneth Gourdikian, by and through his counsel of

23   record, WERKSMAN JACKSON & QUINNLLP, hereby files Defendant Vasken

24   Kenneth Gourdikian's Reply to Government's Sentencing Response.

25   III
26   III
27   III
28   III
     Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 5 of 17 Page ID #:441




 1   DATED: February 5, 2019                  Respectfully submitted,
 2                                            WE~SMAN JACKSON &         QfTNN LLP
 3

 4                                            I
                                                  .t-J~1v
                                                    {



 5
                                                   J:
                                              Mark Werksman
                                              Kelly C. Quinn
 6                                            Elizabeth Little
 7
                                              Attorneys for Defendant
                                              Vasken Kenneth Gourdikian
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                          2
     Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 6 of 17 Page ID #:442




                                            I.
 2                                      ARGUMENT

 3         On January 8, 2019, Mr. Gourdikian filed Defendant Gourdikian's

 4   Sentencing Memorandum. On January 20, 2019, the government filed its

 5   Sentencing Position. On January 29, 2019, the government filed a Sentencing

 6   Response, raising arguments not included in its Sentencing Memorandum. Mr.

 7   Gourdikian replies to the government's Response as set forth herein.
 8   A.    THE GOVERNMENT REPEATEDLY CONFUSES THE PRE-
           BOOKER STANDARD FOR A DEPARTURE WITH THE LAW
 9         GOVERNING VARIANCES UNDER 18 U.S.C. § 3553(a)
10
           In Defendant's Sentencing Memorandum, Mr. Gourdikian argues that the 18
11
     U.S.C. § 3553(a) factors, considered together, warrant a sentence substantially less
12
     than the thirty months recommended by Probation. (Doc. 33, 11-29.) In its
13
     Sentencing Response, the government repeatedly misstates the standard governing
14
     variances under 18 U.S.C. § 3553(a), and improperly applies the pre-Booker
15
     heightened standard for a departure under the guidelines. As set forth in Gall v.
16
     United States, 552 U.S. 38, 47 (2007), a court does not need to find "extraordinary
17
     circumstances" to find that a variance is warranted under one of the§ 3553(a)
18
     factors. Thus, the Court should properly consider Mr. Gourdikian's education,
19
     career, charitable works, low risk of recidivism, and the impact of incarceration on
20
     his family members under the standard applicable to variances as set forth in 18
21
     U.S.C. § 3553(a).
22
23         1.     A CONSIDERATION OF DEFENDANT'S EDUCATION,
                  CAREER, CHARITABLE WORKS, CIVIC ENGAGEMENT,
24                AND LOW RISK OF RECIDIVISM SUPPORTS THE
25                IMPOSITION OF A NON-CUSTODIAL SENTENCE
26         In its Sentencing Response, the government argues that defendant's
27   extensive civic engagement might have earned him respect in his community, but
28   "does not support a variance/departure." (Doc. 35 at 12.) In support of its

                                               3
     Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 7 of 17 Page ID #:443




 1   contention that Mr. Gourdikian's decades of charitable contributions and service to
 2   the community should be ignored in toto, the government argues that his
 3
     profession required community engagement, that he used at least one charity-
 4   fundraising related account to co-mingle funds for his business (a statement that is
 5
     completely unfounded, prejudicial, and misleading), and that personal
 6
     volunteerism is common among professional defendants." (Doc. 35 at 12.) The
 7
     government's assertions lack basis in fact and fly in the face of the Court's
 8
     required consideration of the "history and characteristics" of the defendant in
 9
     reaching an appropriate sentence under 18 U.S.C. § 3553(a).
10
           In support of its claim that Mr. Gourdikian should receive no variances or
11

12
     departures on the basis of his "extensive" civic engagement, the government cites

13   U.S.S.G. § 5Hl.11, which states that "[c]ivic, charitable or public service,
14   employment-related contributions, and similar prior good works are not ordinarily
15   relevant in determining whether a departure is warranted." U.S.S.G. § 5Hl .11.
16   However, Mr. Gourdikian is not requesting a departure from the guidelines; he is
17   asking for a downward variance based on the factors set forth in 18 U.S.C. §
18   3553(a) (i.e. the history and characteristics of the defendant). The government
19   confuses the distinction between a departure and a post-Booker variance in its
20
     reliance on United States v. Thurston, 358 F.3d 51, 78 (1st Cir. 2004), vacated by
21
     Thurston v. United States (2005) 543 U.S. 1097, and United States v. Morken, 133
22
     F.3d 628, 629 (8th Cir. 1996).
23
           To illustrate, the government correctly states that Thurston reversed a
24
     downward departure for civic engagement, finding that it was not "exceptional",
25
     under solely a guideline departure analysis. However, that decision was vacated on
26
     petition for writ of certiorari and the case was remanded to the First Circuit for
27
     consideration in light of United States v. Booker, 543 U.S. 220 (2005) and Gall v.
28


                                                4
     Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 8 of 17 Page ID #:444




     United States, 552 U.S. 38 (2007), to determine whether there was sufficient
 2   evidence to warrant a variance under§ 3553(a). 1 Thurston v. United States, 543
 3
     U.S. 1097 (2006); Thurston v. United States, 543 U.S. 1097 (2005). Ultimately,
 4
     when back on appeal, the Court affirmed the district court's conclusion that
 5
     Thurston's sentence served the goal of specific deterrence, that he accepted
 6
     responsibility for his crime, and that defendant's "'charitable work, community
 7
     service, generosity with time, and spiritual support and assistance to others"'
 8
     justified the significant variance under this new, "totality of the circumstances"
 9
     test. United States v. Thurston, 544 F.3d 22, 26 (2008).
10
            The government also relies on United States v. Morken, supra, 133 F.3d 628
11

12
     Morken is also a pre-Booker case in which the Eighth Circuit rejected a departure

13   under the guidelines on the basis that being a good neighbor and friend and serving
14   on a church council did not constitute "exceptional" good works under U.S.S.G. §
15   5Hl .11. Again, Mr. Gourdikian is not requesting a departure under the guidelines;
16   and thus, is not required to prove that his works were "exceptional" to justify a
17   downward variance. To be clear, post-Booker, "exceptional" or "extraordinary"
18   circumstances are not necessary to justify a substantial variance from the guideline
19   range. Gall v. United States, supra, 552 U.S. 38, 47. Instead, Post-Booker,
20
     charitable works may justify a variance as part of the consideration of the overall
21

22
     1
       On remand, the First Circuit found that, "[u]nder this more flexible approach,
23
     Thurston's good works could justify a somewhat shorter sentence," but ultimately found
24   the departure unreasonable. United States v. Thurston, 456 F.3d 211, 220 (2006), vacated
     by Thurston v. United States, 552 U.S. 1092 (2008). That case was again vacated and
25
     remanded for further consideration in light of the United States Supreme Court's decision
26   in Gall v. United States, 552 U.S. 38 (2007). Significantly, under a post-Gall analysis, the
     First Circuit found that the district court relied on a host of§ 3553(a) factors in reducing
27   his sentence from the guideline range of 63 to 78 months to three months' incarceration
28   followed by 24 months supervised release and affirmed his sentence. United States v.
     Thurston, 544 F.3d 22, 23-24, 26.
                                                  5
     Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 9 of 17 Page ID #:445




 1   history and characteristics of the defendant. See, e.g., United States v. Tomko, 582
 2   F.3d 558 (3d Cir. 2009) (affirming twelve-month variance on the basis of, inter
 3
     alia, community ties and extensive charitable works); United States v. Anderson,
 4
     603 Fed.Appx. 365, 367 (6th Cir. 2015) (affirming two-level downward variance
 5
     based on clean criminal record, earlier good works, and the fact that the
 6
     government received benefit from her work). As set forth in Defendant's
 7
     Sentencing Memorandum, Mr. Gourdikian's commitment to service and civic
 8
     engagement is exceptional and warrants a significant downward variance.
 9
           Notwithstanding the government's misstatement of the law concerning
10
     variances, the government further alleges that "defendant at times used his charity
11

12   work to further his illegal firearms conduct" and that he "co-mingled

13   fundraising/donations with the proceeds of his firearms sale and utilized the
14   account to purchase firearms." (Doc. 35 at 17-18.) The government's allegations
15   are contravened by the Department of Justice's own report, which specifically
16   found: "It has ... not been established if GOURDIKIAN profited from the events
17   or used event proceeds to purchase firearms in further of dealing in firearms
18   without a license." (Doc. 35-8 at 7.) Mr. Gourdikian vehemently denies these
19   inflammatory and false allegations. To be clear, Blue Smoke is an informal group
20
     of retired police officers who get together two or three times per year to smoke
21
     cigars and share a meal-no dues were ever collected, no membership fees were
22
     ever required, and all hosted dinners were always at-cost and not-for-profit. (See
23
     Exhibit A, Deel. ofVasken Gourdikian, ifif2-3.)
24
           The government references a single event hosted by Blue Smoke in 2012,
25
     which was meant to benefit the Pasadena Police Activities League and the Officer
26
     Andrew Garton Memorial Fund. That event occurred years before Mr. Gourdikian
27

28
     ever used the account to purchase a firearm. (Exhibit A, if4.) All proceeds from tha

                                               6
     Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 10 of 17 Page ID #:446




 1    fundraiser were paid out long before he began using that account to purchase
 2    firearms in 2014. (Exhibit A, ~4.) Mr. Gourdikian never comingled fundraising and
 3
      donation efforts with the proceeds of his firearms sales. (Exhibit A, ~5.) Any
 4
      money that entered the account for hosted dinners among friends between 2014
 5
      and 2017 was used exclusively for those dinners. (Exhibit A, ~6.) Those monies
 6
      were not used to fund Mr. Gourdikian's firearms purchases. (Exhibit A,    ~6.)
 7
            Additionally, the numerous support letters submitted on his behalf clearly
 8
      demonstrate that Mr. Gourdikian's engagement in the community far surpassed
 9
      any volunteer work that might be attendant to his position as a peace officer.
10
     Accordingly, Mr. Gourdikian's service to his community and significant civic
11

12
      engagement warrant a substantial variance.

13          2.     THE FACT THAT MR. GOURDIKIAN IS UNLIKELY TO
                   RECIDIVATE SUPPORTS A DOWNWARD VARIAN CE
14                 UNDER 18 U.S.C. § 3553(a)(2)(C)
15          Under 18 U.S.C. § 3553(a)(2)(C), courts are required to consider the need
16   for the sentence imposed "to protect the public from further crimes of the
17   defendant." Id. Thus, courts are necessarily required to consider the likelihood of
18   recidivism in reaching an appropriate sentence. In its response, the government
19   asserts that "[t]he Ninth Circuit has rejected defendant's assertion that a low-risk o
20   recidivism can form the basis [for] departure. See United States v. Working, 287
21   F.3d 801, 808 (9th Cir. 2002) (citing Koon v. United States, 516 U.S. 81 (S.Ct.
22   1996)." (Doc 35at14.) The government again confuses the issue-Mr. Gourdikian
23   is seeking a variance under 18 U.S.C. § 3553(a)(2)(C), not a departure under the
24   Guidelines. The cases cited by the government, United States v. Working, supra,
25   F.3d at 808 and Koon v. United States, supra, 518 U.S. at 83-84, are pre-Booker
26   cases, which hold that recidivism is an inappropriate ground for a departure
27   because the Commission specifically addressed that factor in formulating the
28   sentencing range for petitioner's criminal history category. Id. However, the Ninth

                                                7
     Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 11 of 17 Page ID #:447




 1   Circuit has subsequently held that a variance based on a low likelihood of
 2   recidivism under 18 U.S.C. § 3553(a)(2)(C) is appropriate. See, e.g., United States
 3   v. Carper, 659 F.3d 923, 924-925 (9th Cir. 2011) (affirming downward variance
 4   because of defendant's military service and because there was little to no
 5   likelihood of recidivism).
 6         3.     CONSIDERATION OF THE IMPACT OF INCARCERATION
 7                ON DEFENDANT'S FAMILY WARRANTS THE IMPOSITION
                  OF A SENTENCE THAT INCLUDES A CUSTODIAL TERM
 8                OF30MONTHS
 9
           The government argues that a district court may only impose a below-
10
     guidelines sentence when the impact of incarceration on defendant's family is so
11
     unusual that it may be characterized as "extraordinary." (Doc. 35 at 15 (citing
12
     U.S.S.G. § 5Hl .6).) The government again confuses the issue. In considering Mr.
13
     Gourdikian's history and characteristics, a relevant consideration is the impact
14
     incarceration would have on family members. See United States v. Schroeder, 563
15
     F.3d 746, 756 (7th Cir. 2008). Again, because family circumstances are now
16
     relevant under U.S.S.G. § 3553(a), a defendant need not meet the stringent
17
     requirements for a departure under § 5Hl .6, which requires that the family
18
     circumstances be "extraordinary." See Kimbrough v. United States, supra, 552
19
     U.S. at 562-563, citing Gall v. United States, supra, 552 U.S. at 51-52; United
20
     States v. Cox, 796 F.Supp.2d 221, 224 (D. Maine 2011). Thus, this Court can
21
     consider the impact that Mr. Gourdikian's incarceration would have on innocent
22
     family members, regardless of whether that impact would be considered
23
     "extraordinary." Id.
24
25   B.    THE NATURE AND CIRCUMSTANCES OF THE OFFENSE DO
           NOT WARRANT A CUSTODIAL SENTENCE OF 30 MONTHS
26
           Mr. Gourdikian has pleaded guilty to Engaging in the Business of Dealing in
27
     Firearms without a License, in violation of 18 U.S.C. § 922(a)(l)(A) (Count One);
28
     and Making a False Statement During the Purchase of Firearm, in violation of 18
                                               8
     Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 12 of 17 Page ID #:448




 1
     U.S.C. § 922(a)(6) (Count Three). Mr. Gourdikian does not dispute the facts from
 2
     the Plea Agreement which show that he was required to have a federal firearms
 3
      license ("FPL"), or that he made the false statement. Mr. Gourdikian's Sentencing
 4
     Memorandum, however, sought to clarify the complex interplay of state and
 5
     federal firearms laws relevant to the individual firearm transactions described in
 6
     the instant case, by showing that those individual transactions were otherwise
 7
     lawful. (Doc. 33, at 14-23.) As to Count One, the illegality of Mr. Gourdikian's
 8
     actions lies in the quantity of transactions, which required Mr. Gourdikian to
 9
     obtain a firearms license, not the transactions themselves.
10
            Although Mr. Gourdikian complied with both state and federal law during
11
     each individual transaction, in its new pleading, the government describes these
12
     lawful transactions in a manner calculated to make them appear nefarious. For
13
     example, the government makes much of, inter alia, the fact that 1) payment was
14
     accepted "directly from the purchasers," 2) that "[t]he private gun market ... has
15
     long been recognized as a leading source of guns used in crimes;" and 3) that these
16
     were off-Roster sales. (Doc. 35, at 2-8.) Yet, as set forth below, the government's
17
     characterization of these transactions is disingenuous.
18

19          1.    THE INDIVIDUAL FIREARM TRANSACTIONS WERE
20                OTHERWISE LAWFUL
21         In its first argument, the government focuses on the fact that, during the

22   undercover sale, Mr. Gourdikian "acknowledge[d]" that money passed from the

23   buyer, the undercover agent, to the seller, Mr. Gourdikian. 2 (Doc. 35, at 2.) The

24   government has repeated this fact-that Mr. Gourdikian "directly" received money

25
     2
      As noted in the Sentencing Memorandum, this transaction went through every
26
     proper procedure: all of the required federal and state forms were filled out, the
27   buyer obtained a firearm safety card, the buyer filed out information for a
28   background check, and the firearm remained at the FPL for the requisite waiting
     period. (Doc. 33, at 18, fn. 7.)
                                               9
     Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 13 of 17 Page ID #:449




     for firearms-as if it were somehow evidence of a dirty deal. Such an assertion
 2
     simply misunderstands the process of private-party transactions in California.
 3
     Under California regulations, the FFL takes its money as payment for its services,
 4
     and also collects any applicable fees. Separately, there is an exchange of money for
 5
     the firearm itself. As with most sales transactions, money is exchanged from the
 6
     party buying the item to the party selling the item. This is quite literally the only
 7
     way that private party transactions can occur. Thus, the fact that, while abiding by
 8
     all state and federal reporting requirements, Mr. Gourdikian received payment for
 9
     good he was selling, is not somehow evidence of criminal or nefarious activity.
10

11         2.     PRIVATE PARTY TRANSACTIONS ARE NOT
12                UNREGULATED IN CALIFORNIA

13         Next, the government laments the fact that the firearms in the instant case
14   were exchanged via private-party transactions. (Doc. 35, at 2-3.) The government
15   notes the well-documented problems with private party transactions, namely that
16   because these transactions are typically unregulated, they are a haven for criminals.
17   (Doc. 35, at 2-3, noting Doc. 33, at 17, fn. 5, citing Garen J. Wintemute, Anthony
18   A. Braga, & David M. Kennedy, Private-party Gun Sales, Regulation, and Public
19   Safety, 6 New England Journal of Medicine 363, 508-511 (2010).) The article
20   cited in the government's new filing discusses the well noted concerns with this
21   process, and sets forth that private-party transactions are troublesome because
22   "there are two systems of retail gun commerce in this country, one involving
23   licensed gun retailers and the other based on private-party gun sellers, and only the
24   former of these systems is regulated." See Garen J. Wintemute, Anthony A. Braga,
25   & David M. Kennedy, Private-party Gun Sales, Regulation, and Public Safety, 6
26   New England Journal of Medicine 363, 508-511 (2010). In the Sentencing
27   Memorandum, Mr. Gourdikian specifically relayed this often-repeated concern
28   about private-party transactions to show that, although the transactions at issue

                                                10
     Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 14 of 17 Page ID #:450




 1
     here were private-party transactions, this type of transaction in California is
 2
     actually subject to more regulation than purchases made through an FFL. Thus,
 3
     because of the particular contours of California firearms law, the typical concerns
 4
     associated with private-party transactions, and discussed in the above-referenced
 5
     article, are not at issue in the instant case.
 6
            3.      THE ABUSE OF TRUST IN THE INSTANT CASE
 7
 8          Mr. Gourdikian has repeatedly acknowledged that, as a peace officer, he had
 9   certain advantages in the buying and selling of firearms that the average citizen
10   does not. As such, Mr. Gourdikian agreed to a two-level increase for abuse of a
11   position of public trust. However, the government mischaracterizes the advantages
12   available to Mr. Gourdikian, especially as they relate to the purchase and sell of
13   off-Roster firearms and the number of firearms an individual can purchase. (Doc.
14   35, at 6-7.)
15         In the Sentencing Memorandum, Mr. Gourdikian discusses the purchase and
16   sale of off-Roster firearms in California. (Doc. 33, at 19.) In giving examples of
17   how these firearms could be purchased and sold, Mr. Gourdikian did not set forth
18   an exhaustive analysis of state law concerning off-Roster firearms because
19   California firearms law is complex and extensive. However, to further clarify any
20   confusion: 1) these firearms are lawful for anyone to possess in California; 2) only
21   persons listed in the statute (law enforcement, prosecutors, etc. can purchase these
22   firearms directly from an FFL; and 3) everyone in California can buy or sell these
23   firearms through a private party transfer (using an FFL). Cal. Pen. Code, § 32110.
24   Therefore, every person able to legally possess firearms in California can buy and
25   sell these firearms. Mr. Gourdikian's status as a law enforcement officer did not
26   give him the unique ability to lawfully purchase or sell off-Roster firearms through
27   private party transactions. Instead, the singular advantage is that those persons
28


                                                  11
     Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 15 of 17 Page ID #:451




 1
      listed in the statute can additionally lawfully purchase these firearms directly from
 2
      anFFL.
 3
            Additionally, the government asserts that Mr. Gourdikian exploited his
 4
     police officer status to avoid California's limitation of one handgun per month.
 5
      Certainly, peace officers in California have an advantage because they are not
 6
     limited by the "one handgun every 30 days" requirement. Cal. Pen. Code, § 27535.
 7
     However, as noted throughout the PSR, most of these transactions at issue were
 8
     effectuated by private party transactions. To be clear, while California law has a
 9
     number limitation when a firearm is purchased by a non-enumerated person
10
     directly from an FPL, all private party transactions are exempt from the "one
11
     handgun per month" limitation. Cal. Pen. Code §27535(b). The private party
12
     transaction exemption is not dependent on a person's status as a law enforcement
13
     officer. Thus, any transactions Mr. Gourdikian made through a private party
14
     transfer were not dependent on his status as a police officer.
15

16
            4.    MCGOWANIS NOT ANALOGOUS TO THE INSTANT CASE

17          In its new filing, the government cites to United States v. McGowan as
18   analogous to the instant case. (Doc. 35, at 4; United States v. McGowan, No. 12-
19   207 (C.A. E.D. 2016).) In McGowan, the defendant, a peace officer who purchased
20   over forty firearms and sold twenty-seven, received an 18-month sentence. The
21   government argues that because Mr. Gourdikian sold more firearms, he should
22   receive a higher sentence. Id. However, the appellate document filed by the
23   government in McGowan shows that, in addition to the number of firearms sold
24   without a license, the defendant assembled a high-capacity 25-round magazine
25   (unlawful to transfer under California law), he then sold the unlawful magazine to
26   an undercover agent, and specifically told the undercover agent that the sale was
27   unlawful and instructed the agent "to stick [the magazine] in [his] car right now" to
28   avoid detection. Answering Brief of the United States at 10, United States v.

                                               12
     Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 16 of 17 Page ID #:452




 1
     McGowan, No. 16-10300 (9th Cir. July 7, 2017). McGowan additionally sold a .50
 2
     caliber firearm, and he engaged in what the government deemed a conspiracy with
 3
      other defendants to unlawfully transfer off-Roster firearms. 3 Id. at 65. Furthermore,
 4
     according to the government's briefing in that case "[d]uring the transaction (with
 5
     the undercover agent), McGowan clearly and accurately explained to the
 6
     undercover agent that it is a violation of federal law to engage in the business of
 7
     selling firearms," yet he did so anyway. Id. at 11. The defendant also lied to the
 8
     police and was not cooperative during the investigation. Id.
 9
            Despite the many dissimilarities between the two cases, the government
10
     attempts to argue that Mr. Gourdikian's actions were more egregious. The
11
     government asserts that Mr. Gourdikian similarly knew that he needed an FFL and,
12
     like McGowan, specifically chose to violate the law by failing to obtain one.
13
     However, that assertion is unfounded. Mr. Gourdikian, who was fully cooperative
14
     with agents, repeatedly stated that he believed that he did not need a federal license
15
     because he was a collector. Regardless, the government attempts to show that Mr.
16
     Gourdikian knowingly violated the law by citing to a discussion from Calguns.net
17
     wherein Mr. Gourdikian and another law enforcement officer discussed California
18
     firearms law. (Doc. 35, at 6.) The cited portions do not support the government's
19
     assertion that Mr. Gourdikian knew he needed a federal license. Instead, they show
20
     that the two officers noted that California is a "strange market" for firearm
21
     transactions, because, inter alia, it is lawful for law enforcement officers to
22
     purchase and sell off-Roster firearms. (Doc. 35, at 6.) User A discussed concerns
23

24
     3
25     The government alleged that McGowan conspired with one of the co-defendants
     (an FFL) to purchase off-roster firearms from the co-defendant FFL and transfer
26
     those firearms back to the FFL co-defendant in a private party transaction; and the
27   have the FFL do a private party transaction to a third party. Answering Brief of the
28   United States at 10, United States v. McGowan, No. 16-10300 (9th Cir. July 7,
     2017). There was no such conspiracy alleged in the instant case.
                                                13
     Case 2:18-cr-00104-SVW Document 39 Filed 02/05/19 Page 17 of 17 Page ID #:453




     that departments were having about officers using law enforcement exemptions to
 2
     obtain firearms and "letterhead" going missing (and presumably being used to
 3
     certify that a firearm is for active duty, thereby avoiding the waiting period, etc.).
 4
     There was no discussion about federal licensing law or the desire to run afoul of it.
 5
     On the contrary, User A affirmatively stated that all transfers, "will have to go
 6
     through an FFL dealer and be above board." Id. Despite the plain language of these
 7
     two officers accurately discussing California's extremely complex firearms law,
 8
     the government inexplicably seeks to characterize this discussion as an "exchange
 9
     of messages demonstrat[ing] defendant['s] knowing and intentional disregard of
10
     firearms laws, rather than a mere error or oversight," asserting that the "intentional
11
     conduct" of simply knowing federal licensing regulations warrants a custody
12
     sentence. (Doc. 35, at 6.) That assertion is simply not supported by the evidence.
13

14                                          II.
                                        CONCLUSION
15
             For the foregoing reasons, Mr. Gourdikian submits that the factors set forth
16
     in 18 U.S.C. § 3553(a), suggest that a non-custodial sentence is appropriate in this
17
     case.
18

19

20
21   DATED: February 5, 2019                         Respectfully submitted,
                                                     WERKSMAN JACKSON & QUINN LLP
22

23

24
                                                     ./YI~ \J~
                                                     Mark J. Werksman
25                                                   Kelly C. Quinn
26                                                   Attorneys for Defendant
27

28

                                                14
